DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-7 have been presented and are pending. 

Information Disclosure Statements
The Information Disclosure Statement (IDS) that was filed on 5/26/2021 has been considered.

Restriction/Election Acknowledgement
Applicant’s election of claims 1-3 and 7 without traverse is acknowledged.  Claims 4-6 have been withdrawn from consideration.  

Claim Objections
Claims 1-3 and 7 are objected to because of the following informalities:
Claim 1 recites “encoding the information data using the encryption information of the second terminal and transmitting the encoded information data to the server”, “receiving determination information from the server, wherein the determination information is determination information as to whether the information data transmitted from the first terminal to the server and the information data transmitted from the second terminal to the server are identical to each other, and the receiving determination information from the server comprises: decoding, by the server, the information data received from the first terminal using decryption 
	The examiner interprets the first terminal as performing the positively recited step of: “encoding the information data using the encryption information of the second terminal and transmitting the encoded information data to the server”.  Therefore the claim does not recite that the second terminal ever sends information data to the server in order for the server to decide whether the information data transmitted from the first terminal and the information data transmitted from the second terminal are identical.  For antecedent basis purposes, the examiner suggests that the applicant amend the claim to recite “receiving determination information form the server, wherein the determination information is determination information as to whether the information data transmitted from the first terminal to the server and information data transmitted from the second terminal to the server are identical to each other, and the receiving determination information from the server comprises: decoding, by the server, the information data received from the first terminal using decryption information of the second terminal; and decoding, by the server, the information data received from the second terminal using the decryption information of the second terminal”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US Publication Number 2017/0048062 A1 to Polak teaches a system and method to input a device key/identifier into a QR code and then transfer the device key/identifier to another device that scans the QR code.  US Publication Number 2015/0178721 A1 to Pandiarajan 
This application is in condition for allowance except for the following formal matters: see claim Objections above.  
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 ).G. 213, (Comm’r Pat. 1935).   
	A shortened statutory period for reply to this action is set to expire Two Months from the mailing date of this letter.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685